Exhibit 10.4


Summary Sheet of Ameren Corporation Non-Management Director Compensation
(Effective as of January 1, 2019)    


$90,000
Base cash annual retainer payable in twelve equal installments;


Approximately $135,000 of shares


Shares of the Company’s common stock to be awarded to new Directors upon
election and annually to all Directors on or about January 1 of each year;
$30,000
Additional annual cash retainer for Lead Director;


$20,000
Additional annual cash retainer for Audit and Risk Committee and
Nuclear and Operations Committee Chair;


$17,500
Additional annual cash retainer for Human Resources Committee Chair;


$15,000
Additional annual cash retainer for all other Committee Chairs (currently
Nominating and Corporate Governance Committee and Finance Committee);


$12,500
Additional annual cash retainer for Audit and Risk Committee and Nuclear and
Operations Committee members;


$10,000
Additional annual cash retainer for Human Resources Committee members; and


$7,500
Additional annual cash retainer for members of all other Committees.


 
Customary and usual travel expenses to be reimbursed and eligibility to
participate in a nonqualified deferred compensation program.











